Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 23.4 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statement on Form S-3 (No. 333-122288) of CIT Funding Company, LLC of our report dated March 30, 2007 relating to Dell Financial Services L.P. and DFS-SPV L.P.s Certification Regarding Compliance with Applicable Servicing Criteria Pursuant to Item 1122 of Regulation AB, which appears in CIT Equipment
